DETAILED ACTION
Claims 1, 6-8, 13-15, and 20 are pending in the instant application, Applicant amending claims 1, 8, and 15 and canceling claims 2, 3, 9, 10, 16, and 17. As Applicant canceled claims 2, 3, 9, 10, 16, and 17, all previous rejections of those claims are withdrawn.
The citation of references or the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application is examined under the first inventor to file provisions of the AIA .

	Interview Summary
The Interview Summary provided by the Examiner on March 22, 2022 is a verbatim copy of the Examiner's notes taken during the interview and represents the present sense impressions of the Examiner concerning the substance of the interview.

Claim Rejections - 35 USC § 101
Claims 1, 6-8, 13-15, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims as a whole do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.

ANALYSIS
In the original Mayo analysis, the Supreme Court only had two steps, Step 1 and Step 2. In Alice, the Supreme Court split the second step into two parts, Step 2A and Step 2B. In the 2019 Patent Eligibility Guidance and later updated in the October 2019 Update: Subject Matter Eligibility (collectively the 2019 PEG), the USPTO split Step 2A into two prongs, Step 2A – Prong One and Step 2A – Prong Two. The Examiner will analyze the claims for patent eligibility in accordance with this four-part two-step analysis.

STEP 1:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Based on a facial reading of the claim elements, claims 1, 6-8, 13-15, and 20 fall within a statutory class of process, machine, manufacture, or composition of matter. 

STEP 2:
Step 2 developed into the following analysis based on the case history and the USPTO’s reaction to the case history discussed above. Independent claim 1 is used as a representative claim for this analysis.

STEP 2A:
In accordance with the 2019 PEG, Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.

STEP 2A – Prong One
Step 2A – Prong One looks at the claim to see if it recites a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claim to be directed to an abstract idea, it must fall into one or more of three groupings: Mathematical Concepts, Certain Methods of Organizing Human Activity, or Mental Processes. If distinct abstract ideas can be identified from the different groupings, then a different basis of rejection is made for each separate abstract idea. 

Mathematical Concepts are mathematical relationships, mathematical formulas or equations, or mathematical calculations. This type of abstract idea is shown in claim 1 by:
computing a first subset of metric values based on the set of weightings and a first set of product data received from a seller of a product

computing, by the information handling system, a market price of the product based, at least in part, on the first subset of metric values and the second subset of metric values

These steps are abstract in nature because they are directed towards the mathematical calculations associated with determining the market value of a piece of property. Thus, claim 1 recites the abstract idea of a Mathematical Concept. See MPEP 2106.04(a)(2)I.

Mental Processes are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). If the broadest reasonable interpretation of a claim limitation includes performance of the limitation in the mind (but for the recitation of generic computer components), then claim limitation still recites a mental processes. This type of abstract idea is shown in claim 1 by:
training, by an information handling system, a machine learning model by inputting a set of product information comprising a set of required metrics and a set of weightings into a set of supervised learning algorithms, wherein the trained machine learning model comprises a function that determines a usage of the set of required metrics and the set of weightings

determining, by the trained machine learning model, that the first set of product data is missing at least one required metric from the set of required metrics based on comparing the first subset of metric values against the set of required metrics

receiving a set of feedback from the buyer in response to providing the market price to the buyer

retraining the machine learning model by inputting the set of feedback into the set of supervised learning algorithms, wherein the retrained machine learning model comprises an updated set of required metrics and an updated set of weightings

utilizing the retrained machine learning model to compute a different market price of a different product for a different buyer.

These steps are abstract in nature because they are directed towards usages of a machine learning model rather than the new aspect of machine learning. An improvement directed towards machine learning would be directed towards improving how the machine learning algorithm operates as a whole. The instant application merely uses the machine learning as a tool. The idea of the use of a tool is thus an abstract idea.
As such, the abstract idea of these elements is can be performed in the human mind such as evaluating a good selling price for a piece of property. Thus, claim 1 recites the abstract idea of a Mental Process. See MPEP 2106.04(a)(2)III.

The Examiner reviewed the remaining rejected claims under Step 2A – Prong One. The remaining claims did not identify any additional distinct abstract ideas but just added additional detail to the abstract ideas identified above. A narrow abstract idea is still an abstract idea. See MPEP 2106.04I.

STEP 2A – Prong 2:
Step 2A – Prong 2 is directed to determining if the claims recite any additional elements beyond the identified abstract idea and if those additional elements are integrated into a practical application. The additional elements must "transform the nature of the claim" into a patent-eligible application of the abstract ideas identified in Step 2A – Prong One. Step 2A – Prong 2 does not consider if the limitations are well-understood, routine, or conventional.
All the additional elements recited in claim 1 are:
memory and a processor

in response to determining that the first set of product data is missing the at least one required metric, automatically capturing, by the information handling system, a second set of product data corresponding to the missing at least one required metric

in response to determining that the first set of product data is deficient, automatically capturing, by the information handling system, a second set of product data utilizing one or more Internet of Things (IoT) devices to fulfill the deficiency of the first set of product data

providing, by the information handling system, the market price of the product to a buyer

The Examiner evaluated these additional elements individually and in combination to determine whether they integrate the exception into a practical application in accordance with MPEP 2106.04(d)II. The claims do not integrate a practical application of the abstract idea because these additional elements are only recited as executing the steps of the identified abstract idea. Specifically, the first additional element is capturing data and the second is providing output. These elements are merely to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
Thus, claim 1 does not integrate the abstract ideas identified in Step 2A – Prong One into a practical application at Step 2A – Prong Two. See MPEP 2106.04(d).

The Examiner reviewed the remaining rejected claims under Step 2A – Prong Two. The additional elements in the remaining claims only included those identified above.

STEP 2B:
Step 2B concerns analyzing the additional elements identified in Step 2A – Prong Two to determine if they raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. Step 2B considers if the limitations are well-understood, routine, or conventional.
Claim 1 recites the additional elements identified above at Step 2A – Prong Two. In particular, the well-understood, routine, and conventional nature of the additional elements is shown by Applicant’s disclosure at paragraphs 11-15 and 18 and figures 1 and 2.  
As these additional elements are only recited as executing the steps of the identified abstract idea, the additional elements of claim 1 only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
Thus, claim 1 does not include additional elements that raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. 

The Examiner reviewed the remaining rejected claims under Step 2B. The additional elements in the remaining claims only included those identified above.

CONCLUSION
The claims as a whole are directed to an abstract idea and do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea. Therefore, claims 1, 6-8, 13-15, and 20 are not patent eligible under the Alice/Mayo analysis. 

Claim Rejections - 35 USC § 103
Claims 1, 6-8, 13-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jessen, US 2018/0336650, in view of Gopalan, US 2018/0285772.
In the analysis below, bold text is claim language.
Bold underlined text is amended claim language. 

AS TO CLAIM 1 
A method implemented by an information handling system that includes a memory and a processor, the method comprising:
Jessen (paragraph 24 and figure 1) teaches a computer embodiment which is the functional equivalent of the information handling system of the instant application, as both are systems that handle information.

training, by an information handling system, a machine learning model by inputting a set of product information comprising a set of required metrics and a set of weightings into a set of supervised learning algorithms, wherein the trained machine learning model comprises a function that determines a usage of the set of required metrics and the set of weightings
Jessen (paragraph 28) teaches concerning property metric values based on property information from sellers’ markets or exchanges, such as “one or more multiple listings services (‘the MLS 114’), such as the California Regional Multiple Listing Service (CRMLS), the Metropolitan Regional Information System (MRIS), and/or other services.”
Jessen (paragraph 52) teaches concerning weighted analysis.
Jessen (paragraph 33) teaches a number of different modeling techniques including neural networks (which is a category of machine learning), but does not explicitly teach the details associated with training a machine learning model. However, Gopalan (paragraph 48) teaches training machine learning models.
Jensen teaches concerning the use of a number of different modeling techniques including neural networks. Gopalan teaches concerning improving the functionality of machine learning models. The models used in Jensen are those improved by Gopalan. One having ordinary skill in the art at the time of the application would understand that applying the teachings of Gopalan to the teachings of Jensen would yield a predictable result of the use of an improved machine learning model. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated retraining machine learning models as taught in Gopalan in the machine learning models used in Jensen. As in Gopalan, it is within the capabilities of one of ordinary skill in the art to modify Jensen to include retrained machine learning models with the predictable result of an improved machine learning model.  See MPEP 2143(C).

computing a first subset of metric values based on the set of weightings and a first set of product data received from a seller of a product
Jessen (paragraph 28) teaches concerning property metric values based on property information from sellers’ markets or exchanges, such as “one or more multiple listings services (‘the MLS 114’), such as the California Regional Multiple Listing Service (CRMLS), the Metropolitan Regional Information System (MRIS), and/or other services.”
Jessen (paragraph 52) teaches concerning weighted analysis.

determining, by the trained machine learning model, that the first set of product data is missing at least one required metric from the set of required metrics based on comparing the first subset of metric values against the set of required metrics:
Jessen (paragraph 68) teaches “[t]he data supplementation module 408 may access information provided from a first source (e.g., the MLS) to identify missing information 412 (e.g., a property metric field missing a property metric value) and/or unverified information.”

in response to determining that the first set of product data is missing the at least one required metric, automatically capturing, by the information handling system, a second set of product data corresponding to the missing at least one required metric
Jessen (paragraph 68) teaches “[t]he data supplementation module 408 may send a request for and/or retrieve the missing data 412 and/or unverified information from a second source ( e.g., the drone 404, the network 406, an Amazon Mechanical Turk, an automated telephone polling service, an internet survey, and/or another MLS 410), or from the first source.”

computing, by the trained machine learning model, a second subset of metric values based on the set of weightings and the second set of product data
Jessen (paragraph 28) teaches concerning property metric values based on property information from sellers’ markets or exchanges, such as “one or more multiple listings services (‘the MLS 114’), such as the California Regional Multiple Listing Service (CRMLS), the Metropolitan Regional Information System (MRIS), and/or other services.”
Jessen (paragraph 52) teaches concerning weighted analysis.

computing, by the information handling system, a market price of the product based, at least in part, on the first subset of metric values and the second subset of metric values
Jessen (paragraph 44) teaches calculating a market value
Jessen (paragraph 40) teaches concerning identifying a second set of metrics and assessing additional property information.

providing, by the information handling system, the market price of the product to a buyer
Jessen (paragraph 16) teaches providing output the user regardless of the user’s role in the transaction because “each occurrence of accessing the data provides an output to a user that is specific to the entity accessing the data, and specific to a time at which the data is accessed (i.e., is ‘up-to-date’).”

receiving a set of feedback from the buyer in response to providing the market price to the buyer;
Jessen (paragraph 35) teaches receiving user feedback in the form of the user supplementing the property data.

retraining the machine learning model by inputting the set of feedback into the set of supervised learning algorithms, wherein the retrained machine learning model comprises an updated set of required metrics and an updated set of weightings;
Jessen (paragraph 33) teaches a number of different modeling techniques including neural networks (which is a category of machine learning), but does not explicitly teach the details associated with training a machine learning model. However, Gopalan (paragraph 48) teaches retraining machine learning models based upon updated data.

utilizing the retrained machine learning model to compute a different market price of a different product for a different buyer.
Jessen (paragraph 44) teaches calculating a market value. When combined with the retrained machine learning model as taught by Gopalan, it would be obvious to one having ordinary skill in the art at the time of the application to use the retrained machine learning model to assist a new user. The motivation is to provide an estimated price based upon the most recent data.

AS TO CLAIM 6 (of 1) 
wherein the second set of product data is a set of visual images, 
Jessen (paragraphs 83-91) teaches taking images using a drone.

the method further comprising:
performing visual recognition analysis on the second set of product data;
Jessen (paragraph 91) teaches using the drone to take images and then analyzes those images to ensure that they are not obstructed and show beneficial aspects of the property.

determining the second subset of metric values based on the visual recognition analysis;
Jessen (paragraph 28) teaches concerning property metric values based on property information. 
Jessen (paragraph 40) teaches concerning identifying a second set of metrics and assessing additional property information.
AS TO CLAIM 7 (of 1) 
collecting a set of market data corresponding to a set of similar products that are similar to the product;
Jessen (paragraph 28) teaches concerning property metric values based on property information.

collecting a set of legal data corresponding to the product; 
Jessen (paragraph 40 and 73) teaches gathering data from public records.

computing the market price based on the set of market data and the set of legal data.
Jessen (paragraph 44) teaches calculating a market value

AS TO CLAIMS 8 and 13-14 
The claims recite elements substantially similar to those recited in claims 1 and 6-7. Thus, the art and rationale of claims 1 and 6-7 applies. 

AS TO CLAIMS 15 and 20 
The claims recite elements substantially similar to those recited in claims 1 and 6. Thus, the art and rationale of claims 1 and 6 applies. 
Response to Arguments
Applicant's arguments filed April 1, 2022 have been fully considered.

Concerning the rejection under 35 USC 112(a):
Applicant’s amendment is sufficient to overcome the previous rejection under 35 USC 112(a) and that rejection is withdrawn.

Concerning the rejection under 35 USC 112(b):
Applicant’s amendment is sufficient to overcome the previous rejection under 35 USC 112(b) and that rejection is withdrawn.

Concerning the rejection under 35 USC 101:
These steps are abstract in nature because they are directed towards usages of a machine learning model rather than the new aspect of machine learning. An improvement towards machine learning could be patent eligible, but that is not the instant case. As such, the claims are directed to an abstract idea, rather than simply involving an abstract idea.

Concerning the rejection under 35 USC 103:
Applicant argues that the amended claim language is not taught by the cited prior art. This argument is moot in light of the new grounds of rejection given above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached at 571-272-6724. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leland Marcus/
Primary Examiner
Art Unit 3623